224 Ga. 693 (1968)
164 S.E.2d 147
NELSON
v.
WAINWRIGHT, Commissioner, et al.
24780.
Supreme Court of Georgia.
Argued September 9, 1968.
Decided October 11, 1968.
H. Thad Crawley, James H. Harmon, for appellant.
Dan S. Beeland, C. C. Stone, Garland T. Byrd, for appellees.
ALMAND, Presiding Justice.
Gann Nelson, as a taxpayer and resident citizen of Taylor County, Georgia, brought a mandamus *694 action against the County Commissioners of Taylor County and Reynolds Golf Club, Inc. alleging that the county commissioners made an illegal disbursement of county funds in paying $1,762 to the Fort Valley Redi-Mix & Supply Co. for cement placed on the property of Reynolds Golf Club, Inc., and that demand had been made upon the county commissioners to collect this illegal disbursement and this demand had been refused. Plaintiff sought to compel the county commissioners to institute a suit against Reynolds Golf Club, Inc., to recover the funds allegedly illegally disbursed. The defendants filed a motion to dismiss the action for failure to state a claim upon which relief can be granted. After hearing argument of counsel, the trial court granted the defendants' motion to dismiss. Plaintiff appeals from this order.
It is well settled that the powers of county commissioners are strictly limited by law, and they can do nothing except under express authority of law. Turner v. Johnston, 183 Ga. 176, 177 (187 S.E. 864). Discretion to expend public money does not extend to the appropriation of money beyond the specified purposes enumerated in the Constitution. Commrs. of Chatham County v. Savannah Elec. &c. Co., 215 Ga. 636, 637 (112 SE2d 655); Humber v. Dixon, 147 Ga. 480 (94 S.E. 565). Art. VII, Sec. IV, Par. I of the Georgia Constitution (Code Ann. § 2-5701) enumerates the several purposes for which a county has the power to expend county tax funds. The expenditure of tax funds to build or improve facilities upon the property of a private corporation is not among these enumerated powers.
Clearly, citizens and taxpayers of counties have such an interest as will authorize them to maintain actions to enjoin the unlawful distribution of public funds of counties. Morris v. City Council of Augusta, 201 Ga. 666, 669 (40 SE2d 710) and citations. Plaintiff's petition seeking to require the County Commissioners of Taylor County to recover county funds which were allegedly illegally disbursed, sets forth a claim upon which relief can be granted, and the trial court erred in granting the defendants' motion to dismiss. Screws v. City of Atlanta, 189 Ga. 839 (1) (8 SE2d 16).
Judgment reversed. All the Justices concur.